DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, the limitation  that recites “an association between the between the PRS and RS-P” is vague and indefinite because the phrase “between the between” renders the claim indefinite.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1, 4-7, 13, 16-17, 22-23, 29, 32-35, 41, 44-45, 50-51, 57, 59, 61, 63 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2021/0058891 A1, Provisional Application No. 62/930,449, filed on Nov. 4, 2019)  in view of WANG et al (US 2021/0072340 A1, Foreign Priority of Jul. 17, 2018).

Regarding claim 1, HUANG ‘891 discloses a method  (see, positioning reference signal (PRS)-based measurements,  measurement gap, section 0006, 0015-0016) of operating a user equipment (UE) (fig. 4, UE 401a coupled to base station 411a/411b, section 0029-0033), comprising: receiving (see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136), from a base station (fig. 4, see, base station 411a/411b that is communicatively coupled to  UE 401a, section 0029-0033), a configuration (see, PRS configuration to the UE, section 0029, 0035) of a plurality of frequency-domain resources (see, inter-frequency PRS resources from gNBs that need to be measured, section 0038-0041), wherein each frequency-domain resource configuration is associated with a bandwidth (see, resource bandwidth associated with RSTD section 0016) and subcarrier spacing (SCS) (see, PRS resources associated with SCS and 0029-0033); receiving, from the base station, a positioning reference signal (PRS) configuration  (see, PRS associated with  the RSTD, section 0015) that configures a PRS on a first of the plurality of frequency-domain resources (see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136);  receiving, from the base station (see, PRS configuration that is received by the UE, from a serving base station section 0136, 0138), a first reference signal for positioning (RS-P) configuration that configures a RS-P on a second of the plurality of frequency-domain resources (see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136, noted: the SCS related to PRS resources include PRS bandwidth, section 0029, 0016-dowlink reference signal); performing, during a measurement period associated with the first frequency-domain resource (section 0029-0033-PRS resources, including SCS and measurement gap/time/RSTD gap), one or more positioning measurements of the PRS on the first frequency-domain resource (see, the UE applies measurement and reporting in relation to measurement GAP  with respect to inter-frequency, section 0033-0035); and transmitting, (see, reporting of measurement, section 0016).
HUANG ‘891 discloses all the claim limitations but fails to explicitly teach: one or more positioning measurements of the PRS on the first frequency-domain resource; and transmitting, during the measurement period, the RS-P on the second frequency-domain resource.
However, WANG et al (US 2021/0072340 A1, Foreign Priority of Jul. 17, 2018) from a similar field of endeavor (see, PRS method and apparatus for generating measurement results on first PRS and second PRS, including determining the location of the UE/terminals section 0007-0008, 0019)  discloses: one or more positioning measurements of the PRS on the first frequency-domain resource (see, first positioning result on the first PRS, the first PRS  is received on the first frequency domain, section 0020-0021); and transmitting, during the measurement period, the RS-P on the second frequency-domain resource (see, measurement result on the second PRS resource relation to the second measurement result that is sent, section 0020-0021, 0031).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the PRS method and apparatus for generating measurements and location of the terminals as taught by WANG ‘340 into the method and apparatus for PRS-based measurements based on measurement gap indication of HUANG ‘891.  The motivation would have been to provide resource reservation (section 0006).
Regarding claim 4, Huang ‘891 as modified by Wang ‘787 discloses the method of claim 1, wherein the first and the second frequency-domain resources are non-overlapping in frequency (Huang, see, multiple inter-frequency resources with gaps, section 0040-0041, WANG discloses first and second frequency domain resources in section 0007, 0016, 0020-0021 WANG, see other of the bandwidth that does not overlap with legacy PRS, section 0093, 0121-offset in relation different to time frequency resources).
Regarding claim 5, HUANG ‘891 discloses the method of claim 1, wherein the measurement period corresponds to a measurement gap (MG) (section 0029-0033, 0145-0146-PRS resources, including SCS and measurement gap/RSTD gap).
Regarding claim 6, Huang ‘891 as modified by Wang ‘787 discloses the method of claim 1, wherein at least one of the plurality of frequency-domain resources corresponds to a plurality of frequency bands  (see, resource source sets/bandwidth in relation inter-frequency measurement, section 0025-0029, 0053, 0054-Resource blocks in the frequency domain) or wherein at least one of the plurality of frequency-domain resources corresponds to a plurality of frequency layers, or wherein at least one of the plurality of frequency-domain resources corresponds to a plurality of component carriers (CCs) (WANG, see, PRSs on carrier frequencies, component carriers on which PRSs are transmitted on, section 0095)
Regarding claim 7, Huang ‘891 discloses the method of claim 1, wherein at least one of the plurality of frequency-domain resources corresponds to bandwidth part (BWP) (see, PRS BW=24 Resource blocks, section 0029-0031).
Regarding claim 13,  Huang ‘891 discloses a method of operating a base station (fig. 4, RAN nodes/base station 411a/411b, section 0042-0048), comprising: transmitting (see, PRS configuration that is received by the UE, from a serving base station section 0136, 0138), to a user equipment (UE) (fig. 4, UE 401a coupled to base station 411a/411b, section 0029-0033, 0042-0048), a configuration (see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136) of a plurality of frequency-domain resources (see, inter-frequency PRS resources from gNBs that need to be measured, section 0038-0041, wherein each frequency-domain resource configuration is associated with a bandwidth (see, resource bandwidth associated with RSTD section 0016)  and subcarrier spacing (SCS) (see, PRS resources associated with SCS and 0029-0033); transmitting, to the UE, a positioning reference signal (PRS) configuration (see, PRS associated with  the RSTD, section 0015)  that configures a PRS on a first of the plurality of frequency-domain resources (see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136); transmitting, to the UE, a reference signal for positioning (RS-P) configuration (see, PRS configuration to the UE, section 0029, 0035)  that configures a RS-P on a second of the plurality of frequency-domain resources (see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136, noted: the SCS related to PRS resources include PRS bandwidth, section 0029, 0016-dowlink reference signal); transmitting, to the UE during a measurement period associated with the first frequency-domain resource (section 0029-0033-PRS resources, including SCS and measurement gap/time/period/RSTD gap, 01545-0155, 0160-receiving the serving access node).
HUANG ‘891 discloses all the claim limitations but fails to explicitly teach: performing, during the measurement period, one or more positioning measurements of the RS-P on the second frequency-domain resource.
However, WANG et al (US 2021/0072340 A1, Foreign Priority of Jul. 17, 2018) from a similar field of endeavor (see, PRS method and apparatus for generating measurement results on first PRS and second PRS, including determining the location of the UE/terminals section 0007-0008, 0019)  discloses: performing, during the measurement period, one or more positioning measurements of the RS-P (section 0118-0120-measurement result in time) on the second frequency-domain resource (see, measurement result on the second PRS resource relation to the second measurement result, section 0020-0021, 0031, 0125-0134, 0136, 0137-positional measurement may be performed by the network device).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the PRS method and apparatus for generating measurements and location of the terminals as taught by WANG ‘340 into the method and apparatus for PRS-based measurements based on measurement gap indication of HUANG ‘891.  The motivation would have been to provide resource reservation (section 0006).

Regarding claim 16, Huang ‘891 as modified by  Wang ‘787 discloses he method of claim 13, wherein the first and the second frequency-domain resources are non-overlapping in frequency (WANG, see other of the bandwidth that does not overlap with legacy PRS, section 0093, 0121-offset in relation different to time frequency resources).
Regarding claim 17, Huang ‘891 discloses the method of claim 13, wherein the measurement period corresponds to a measurement gap (MG) (section 0029-0033, 0145-0146-PRS resources, including SCS and measurement gap/RSTD gap).
Regarding claim 22, Huang ‘891 as modified by Wang ‘787 discloses the method of claim 13, wherein at least one of the plurality of frequency-domain resources corresponds to a plurality of frequency bands (see, resource source sets/bandwidth in relation inter-frequency measurement, section 0025-0029, 0053, 0054-Resource blocks in the frequency domain), or wherein at least one of the plurality of frequency-domain resources corresponds to a plurality of frequency layers, or wherein at least one of the plurality of frequency-domain resources corresponds to a plurality of component carriers (CCs) (WANG, see, PRSs on carrier frequencies, component carriers on which PRSs are transmitted on, section 0095).
Regarding claim 23, Huang ‘891 as modified by Wang ‘787 discloses the method of claim 13, wherein at least one of the plurality of frequency-domain resources corresponds to bandwidth part (BWP) (see, PRS BW=24 Resource blocks, section 0029-0031, Wang ‘340, section 010-0011, 0021-0022-bandwidth part in the frequency domain resources).
Regarding claim 29, Huang ‘891 discloses a user equipment (UE) (fig. 4, UE 401a coupled to base station 411a/411b, section 0029-0033),, comprising: a memory (fig. 5 to fig. 6,see, the memory circuitry 520, section 0069-0090); at least one transceiver (fig. 5, see, Radio Front End Module 515/antenna and Radio Front End Module antenna 515); and at least one processor communicatively coupled to the memory (fig. 5 to fig. 6, see, processors coupled to the memory circuitry 520, section 0069-0090) and the at least one transceiver, the at least one processor configured to: receive (see, PRS configuration that is received by the UE, from a serving base station section 0136, 0138),, via the at least one transceiver (fig. 5, see, Radio Front End Module 515/antenna and Radio Front End Module antenna 515), from a base station (fig. 4, RAN nodes/base station 411a/411b, section 0042-0048), a configuration (see, PRS configuration that is received by the UE, from a serving base station section 0136, 0138) of a plurality of frequency-domain resources (see, inter-frequency PRS resources from gNBs that need to be measured, section 0038-0041), wherein each frequency-domain resource configuration is associated with a bandwidth (see, resource bandwidth associated with RSTD section 0016) and subcarrier spacing (SCS) (see, PRS resources associated with SCS and 0029-0033); receive, via the at least one transceiver, from the base station (see, PRS configuration that is received by the UE, from a serving base station section 0136, 0138), a positioning reference signal (PRS) configuration that configures a PRS on a first of the plurality of frequency-domain resources (see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136); receive, via the at least one transceiver, from the base station, a first reference signal for positioning (RS-P) configuration (see, PRS configuration to the UE, section 0029, 0035) that configures a RS-P on a second of the plurality of frequency-domain resources(see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136, noted: the SCS related to PRS resources include PRS bandwidth, section 0029, 0016-dowlink reference signal); perform, during a measurement period associated with the first frequency-domain resource (section 0029-0033-PRS resources, including SCS and measurement gap/time/RSTD gap), one or more positioning measurements of the PRS on the first frequency-domain resource (see, the UE applies measurement and reporting in relation to measurement GAP  with respect to inter-frequency, section 0033-0035); and transmit, via the at least one transceiver, during the measurement period, the RS-P on the second frequency-domain resource.
HUANG ‘891 discloses all the claim limitations but fails to explicitly teach: one or more positioning measurements of the PRS on the first frequency-domain resource; and transmit, during the measurement period, the RS-P on the second frequency-domain resource.
However, WANG et al (US 2021/0072340 A1, Foreign Priority of Jul. 17, 2018) from a similar field of endeavor (see, PRS method and apparatus for generating measurement results on first PRS and second PRS, including determining the location of the UE/terminals section 0007-0008, 0019)  discloses: one or more positioning measurements of the PRS on the first frequency-domain resource (see, first positioning result on the first PRS, the first PRS  is received on the first frequency domain, section 0020-0021); and transmit, during the measurement period, the RS-P on the second frequency-domain resource (see, measurement result on the second PRS resource relation to the second measurement result, section 0020-0021, 0031).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the PRS method and apparatus for generating measurements and location of the terminals as taught by WANG ‘340 into the method and apparatus for PRS-based measurements based on measurement gap indication of HUANG ‘891.  The motivation would have been to provide resource reservation (section 0006).
Regarding claim 32, Huang ‘891 as modified by Wang ‘787 discloses the UE of claim 29, wherein the first and the second frequency-domain resources are non-overlapping in frequency (Huang, see, multiple inter-frequency resources with gaps, section 0040-0041, WANG discloses first and second frequency domain resources in section 0007, 0016, 0020-0021, WANG, see other of the bandwidth that does not overlap with legacy PRS, section 0093, 0121-offset in relation different to time frequency resources).
Regarding claim 33, Huang ‘891 discloses the UE of claim 29, wherein the measurement period corresponds to a measurement gap (MG) (section 0029-0033, 0145-0146-PRS resources, including SCS and measurement gap/RSTD gap).
Regarding claim 34, Huang ‘891 as modified by Wang ‘787 discloses the UE of claim 29, wherein at least one of the plurality of frequency-domain resources corresponds to a plurality of frequency bands (see, resource source sets/bandwidth in relation inter-frequency measurement, section 0025-0029, 0053, 0054-Resource blocks in the frequency domain), or wherein at least one of the plurality of frequency-domain resources corresponds to a plurality of frequency layers, or wherein at least one of the plurality of frequency-domain resources corresponds to a plurality of component carriers (CCs) (WANG, see, PRSs on carrier frequencies, component carriers on which PRSs are transmitted on, section 0095).
Regarding claim 35, Huang ‘891 as modified by Wang ‘787 discloses the UE of claim 29, wherein at least one of the plurality of frequency-domain resources corresponds to bandwidth part (BWP) (see, PRS BW=24 Resource blocks, section 0029-0031, Wang ‘340, section 010-0011, 0021-0022-bandwidth part in the frequency domain resources).
Regarding claim 41,  Huang ‘891 discloses a base station (fig. 4, RAN nodes/base station 411a/411b, section 0042-0048), comprising: a memory (fig. 5 to fig. 6,see, the memory circuitry 520, section 0069-0090); at least one transceiver (fig. 5, see, Radio Front End Module 515/antenna and Radio Front End Module antenna 515); and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: transmit (see, PRS configuration that is received by the UE, from a serving base station section 0136, 0138) via the at least one transceiver (see, PRS configuration that is received by the UE, from a serving base station section 0136, 0138), to a user equipment (UE) (fig. 4, UE 401a coupled to base station 411a/411b, section 0029-0033), a configuration (see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136) of a plurality of frequency-domain resources (see, inter-frequency PRS resources from gNBs that need to be measured, section 0038-0041), wherein each frequency-domain resource configuration is associated with a bandwidth (see, resource bandwidth associated with RSTD section 0016)  and subcarrier spacing (SCS) (see, PRS resources associated with SCS and 0029-0033); transmit, via the at least transceiver, to the UE, a positioning reference signal (PRS) configuration (see, PRS associated with  the RSTD, section 0015)  that configures a PRS on a first of the plurality of frequency-domain resources (see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136); transmit, via the at least transceiver, to the UE, a reference signal for positioning (RS-P) configuration that configures a RS-P on a second of the plurality of frequency-domain resources (see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136, noted: the SCS related to PRS resources include PRS bandwidth, section 0029, 0016-dowlink reference signal); transmit, via the at least transceiver, to the UE during a measurement period associated with the first frequency-domain resource (section 0029-0033-PRS resources, including SCS and measurement gap/time/period/RSTD gap, 01545-0155, 0160-receiving the serving access node).
HUANG ‘891 discloses all the claim limitations but fails to explicitly teach: perform, during the measurement period, one or more positioning measurements of the RS-P on the second frequency-domain resource.
However, WANG et al (US 2021/0072340 A1, Foreign Priority of Jul. 17, 2018) from a similar field of endeavor (see, PRS method and apparatus for generating measurement results on first PRS and second PRS, including determining the location of the UE/terminals section 0007-0008, 0019)  discloses: perform, during the measurement period, one or more positioning measurements of the RS-P (section 0118-0120-measurement result in time) on the second frequency-domain resource (see, measurement result on the second PRS resource relation to the second measurement result, section 0020-0021, 0031, 0125-0134, 0136, 0137-positional measurement may be performed by the network device).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the PRS method and apparatus for generating measurements and location of the terminals as taught by WANG ‘340 into the method and apparatus for PRS-based measurements based on measurement gap indication of HUANG ‘891.  The motivation would have been to provide resource reservation (section 0006).
Regarding claim 44, Huang ‘891 as modified by WANG ‘340 discloses the base station of claim 41, wherein the first and the second frequency-domain resources are non-overlapping in frequency (WANG, see other of the bandwidth that does not overlap with legacy PRS, section 0093, 0121-offset in relation different to time frequency resources).
Regarding claim 45, Huang ‘891 discloses the base station of claim 41, wherein the measurement period corresponds to a measurement gap (MG) (section 0029-0033, 0145-0146-PRS resources, including SCS and measurement gap/RSTD gap).
Regarding claim 50, Huang ‘891 as modified by WANG ‘340 discloses the base station of claim 41, wherein at least one of the plurality of frequency-domain resources corresponds to a plurality of frequency bands (see, resource source sets/bandwidth in relation inter-frequency measurement, section 0025-0029, 0053, 0054-Resource blocks in the frequency domain), or wherein at least one of the plurality of frequency-domain resources corresponds to a plurality of frequency layers, or wherein at least one of the plurality of frequency-domain resources corresponds to a plurality of component carriers (CCs) (WANG, see, PRSs on carrier frequencies, component carriers on which PRSs are transmitted on, section 0095).
Regarding claim 51, Huang ‘891 as modified by WANG ‘340 discloses the base station of claim 41, wherein at least one of the plurality of frequency-domain resources corresponds to bandwidth part (BWP) (see, PRS BW=24 Resource blocks, section 0029-0031, Wang ‘340, section 010-0011, 0021-0022-bandwidth part in the frequency domain resources).
Regarding claim 57,  Huang ‘891 discloses a user equipment (UE) (fig. 4, UE 401a coupled to base station 411a/411b, section 0029-0033), comprising: means for receiving (fig. 5, see, Radio Front End Module 515/antenna and Radio Front End Module antenna 515, see, PRS configuration that is received by the UE, from a serving base station section 0136, 0138);, from a base station (fig. 4, RAN nodes/base station 411a/411b, section 0042-0048), a configuration (see, PRS configuration that is received by the UE, from a serving base station section 0136, 0138) of a plurality of frequency-domain resources, wherein each frequency-domain resource configuration is associated with a bandwidth and subcarrier spacing (SCS); means for receiving (fig. 5, see, Radio Front End Module 515/antenna and Radio Front End Module antenna 515) from the base station (fig. 4, RAN nodes/base station 411a/411b, section 0042-0048), a positioning reference signal (PRS) configuration that configures a PRS on a first of the plurality of frequency-domain resources (see, inter-frequency PRS resources from gNBs that need to be measured, section 0038-0041); means for receiving (fig. 5, see, Radio Front End Module 515/antenna and Radio Front End Module antenna 515), from the base station(fig. 4, RAN nodes/base station 411a/411b, section 0042-0048), a first reference signal for positioning (RS-P) configuration that configures a RS-P on a second of the plurality of frequency-domain resources (see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136, noted: the SCS related to PRS resources include PRS bandwidth, section 0029, 0016-dowlink reference signal); means for performing (fig. 5, positioning circuitry 545 in combination with other processors, section0 077-0084), during a measurement period (section 0029-0033-PRS resources, including SCS and measurement gap/time/RSTD gap) associated with the first frequency-domain resource (section 0134-0136, see, inter-frequency measurement), one or more positioning measurements of the PRS on the first frequency-domain resource (see, the UE applies measurement and reporting in relation to measurement GAP  with respect to inter-frequency, section 0033-0035); and means for transmitting (fig. 5, see, Radio Front End Module 515/antenna and Radio Front End Module antenna 515).
HUANG ‘891 discloses all the claim limitations but fails to explicitly teach: one or more positioning measurements of the PRS on the first frequency-domain resource; and transmitting, during the measurement period, the RS-P on the second frequency-domain resource.
However, WANG et al (US 2021/0072340 A1, Foreign Priority of Jul. 17, 2018) from a similar field of endeavor (see, PRS method and apparatus for generating measurement results on first PRS and second PRS, including determining the location of the UE/terminals section 0007-0008, 0019)  discloses: one or more positioning measurements of the PRS on the first frequency-domain resource (see, first positioning result on the first PRS, the first PRS  is received on the first frequency domain, section 0020-0021); and transmitting, during the measurement period, the RS-P on the second frequency-domain resource (see, measurement result on the second PRS resource relation to the second measurement result that is sent, section 0020-0021, 0031).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the PRS method and apparatus for generating measurements and location of the terminals as taught by WANG ‘340 into the method and apparatus for PRS-based measurements based on measurement gap indication of HUANG ‘891.  The motivation would have been to provide resource reservation (section 0006).
Regarding claim 59, Huang ‘891 discloses a base station (fig. 4, RAN nodes/base station 411a/411b, section 0042-0048), comprising: means for transmitting ( fig. 5, see, Radio Front End Module 515/antenna and Radio Front End Module antenna 515, see, PRS configuration that is received by the UE, from a serving base station section 0136, 0138), to a user equipment (UE) (fig. 4, UE 401a coupled to base station 411a/411b, section 0029-0033), a configuration (see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136) of a plurality of frequency-domain resources (see, inter-frequency PRS resources from gNBs that need to be measured, section 0038-0041), wherein each frequency-domain resource configuration is associated with a bandwidth (see, resource bandwidth associated with RSTD section 0016)  and subcarrier spacing (SCS) (see, PRS resources associated with SCS and 0029-0033); means for transmitting, to the UE, a positioning reference signal (PRS) configuration (see, PRS associated with  the RSTD, section 0015)  that configures a PRS on a first of the plurality of frequency-domain resources (see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136); means for transmitting( fig. 5, see, Radio Front End Module 515/antenna and Radio Front End Module antenna 515, see, PRS configuration that is received by the UE, from a serving base station section 0136, 0138) to the UE (fig. 4, UE 401a coupled to base station 411a/411b, section 0029-0033), a reference signal for positioning (RS-P) configuration that configures a RS-P on a second of the plurality of frequency-domain resources (see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136, noted: the SCS related to PRS resources include PRS bandwidth, section 0029, 0016-dowlink reference signal); means for transmitting (fig. 5, see, Radio Front End Module 515/antenna and Radio Front End Module antenna 515, see, PRS configuration that is received by the UE, from a serving base station section 0136, 0138), to the UE during a measurement period associated with the first frequency-domain resource, the PRS (section 0029-0033-PRS resources, including SCS and measurement gap/time/period/RSTD gap, 01545-0155, 0160-receiving  from the serving access node). 
HUANG ‘891 discloses all the claim limitations but fails to explicitly teach: and means for performing, during the measurement period, one or more positioning measurements of the RS-P on the second frequency-domain. 
However, WANG et al (US 2021/0072340 A1, Foreign Priority of Jul. 17, 2018) from a similar field of endeavor (see, PRS method and apparatus for generating measurement results on first PRS and second PRS, including determining the location of the UE/terminals section 0007-0008, 0019)  discloses: means for performing (section 0136-0137-the measurement result can be performed by the network device/base station, fig. 8, processor 8022 coupled to memory, section 0233-0235), during the measurement period, one or more positioning measurements of the RS-P (section 0118-0120-measurement result in time) on the second frequency-domain resource (see, measurement result on the second PRS resource relation to the second measurement result, section 0020-0021, 0031, 0125-0134, 0136, 0137-positional measurement may be performed by the network device).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the PRS method and apparatus for generating measurements and location of the terminals as taught by WANG ‘340 into the method and apparatus for PRS-based measurements based on measurement gap indication of HUANG ‘891.  The motivation would have been to provide resource reservation (section 0006).
Regarding claim 61, Huang ‘891 discloses a non-transitory computer-readable medium storing computer-executable instructions (fig. 5 to fig. 6, see, processors coupled to the memory circuitry 520, the memory stores instructions executed by the processor, section 0069-0090, 0128-0131)  that, when executed by a user equipment (UE (fig. 4, UE 401a coupled to base station 411a/411b, section 0029-0033), cause the UE to: receive (see, PRS configuration that is received by the UE, from a serving base station section 0136, 0138), from a base station (fig. 4, RAN nodes/base station 411a/411b, section 0042-0048), a  configuration (see, PRS configuration that is received by the UE, from a serving base station section 0136, 0138) of a plurality of frequency-domain resources (see, inter-frequency PRS resources from gNBs that need to be measured, section 0038-0041), wherein each frequency-domain resource configuration is associated with a bandwidth (see, resource bandwidth associated with RSTD section 0016) and subcarrier spacing (SCS) (see, PRS resources associated with SCS and 0029-0033); receive, via the at least one transceiver, from the base station (see, PRS configuration that is received by the UE, from a serving base station section 0136, 0138), a positioning reference signal (PRS) configuration that configures a PRS on a first of the plurality of frequency-domain resources (see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136); receive, via the at least one transceiver (fig. 5, see, Radio Front End Module 515/antenna and Radio Front End Module antenna 515, see, PRS configuration that is received by the UE, from a serving base station section 0136, 0138), from the base station, a first reference signal for positioning (RS-P) configuration that configures a RS-P on a second of the plurality of frequency-domain resources (see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136, noted: the SCS related to PRS resources include PRS bandwidth, section 0029, 0016-dowlink reference signal); perform, during a measurement period associated with the first frequency-domain resource (section 0029-0033-PRS resources, including SCS and measurement gap/time/RSTD gap), one or more positioning measurements of the PRS on the first frequency-domain resource (see, the UE applies measurement and reporting in relation to measurement GAP  with respect to inter-frequency, section 0033-0035); 
HUANG ‘891 discloses all the claim limitations but fails to explicitly teach: perform, one or more positioning measurements of the PRS on the first frequency-domain resource; and transmitting, during the measurement period, the RS-P on the second frequency-domain resource.
However, WANG et al (US 2021/0072340 A1, Foreign Priority of Jul. 17, 2018) from a similar field of endeavor (see, PRS method and apparatus for generating measurement results on first PRS and second PRS, including determining the location of the UE/terminals section 0007-0008, 0019)  discloses: perform, one or more positioning measurements of the PRS on the first frequency-domain resource (see, first positioning result on the first PRS, the first PRS  is received on the first frequency domain, section 0020-0021); and transmitting, during the measurement period, the RS-P on the second frequency-domain resource (see, measurement result on the second PRS resource relation to the second measurement result, section 0020-0021, 0031).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the PRS method and apparatus for generating measurements and location of the terminals as taught by WANG ‘340 into the method and apparatus for PRS-based measurements based on measurement gap indication of HUANG ‘891.  The motivation would have been to provide resource reservation (section 0006).
Regarding claim 63, Huang ‘891 discloses a non-transitory computer-readable medium storing computer-executable instructions (fig. 5 to fig. 6, see, processors coupled to the memory circuitry 520, the memory stores instructions executed by the processor, section 0069-0090, 0128-0131, 0166-0170, noted; The figures can represent the base station RAN node) that, when executed by a base station (fig. 4, RAN nodes/base station 411a/411b, section 0042-0048), cause the base station to: transmit (see, PRS configuration that is received by the UE, from a serving base station section 0136, 0138), to a user equipment (UE) (fig. 4, UE 401a coupled to base station 411a/411b, section 0029-0033), a configuration of a plurality of frequency-domain resources (see, inter-frequency PRS resources from gNBs that need to be measured, section 0038-0041), wherein each frequency-domain resource configuration is associated with a bandwidth (see, resource bandwidth associated with RSTD section 0016)  and subcarrier spacing (SCS) (see, PRS resources associated with SCS and 0029-0033); transmit, to the UE, a positioning reference signal (PRS) configuration (see, PRS associated with  the RSTD, section 0015)  that configures a PRS on a first of the plurality of frequency-domain resources (see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136); transmit, to the UE, a reference signal for positioning (RS-P) configuration that configures a RS-P on a second of the plurality of frequency-domain resources (see, PRS configuration information in relation to a plurality of inter-frequency PRS resources, section 0136, noted: the SCS related to PRS resources include PRS bandwidth, section 0029, 0016-dowlink reference signal); transmit, to the UE during a measurement period associated with the first frequency-domain resource, the PRS (section 0029-0033-PRS resources, including SCS and measurement gap/time/period/RSTD gap, 01545-0155, 0160-receiving the serving access node).
HUANG ‘891 discloses all the claim limitations but fails to explicitly teach: perform, during the measurement period, one or more positioning measurements of the RS-P on the second frequency-domain resource.
However, WANG et al (US 2021/0072340 A1, Foreign Priority of Jul. 17, 2018) from a similar field of endeavor (see, PRS method and apparatus for generating measurement results on first PRS and second PRS, including determining the location of the UE/terminals section 0007-0008, 0019)  discloses: perform, during the measurement period, one or more positioning measurements of the RS-P (section 0118-0120-measurement result in time) on the second frequency-domain resource (see, measurement result on the second PRS resource relation to the second measurement result, section 0020-0021, 0031, 0125-0134, 0136, 0137-positional measurement may be performed by the network device).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the PRS method and apparatus for generating measurements and location of the terminals as taught by WANG ‘340 into the method and apparatus for PRS-based measurements based on measurement gap indication of HUANG ‘891.  The motivation would have been to provide resource reservation (section 0006).

11.	Claims  2, 8, 14, 24, 30, 36, 42, 52, 58, 60, 62, 64,  are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2021/0058891 A1)  in view of WANG et al (US 2021/0072340 A1, Foreign Priority of Jul. 17, 2018) as applied to claims 1, 13, 29, 41, 57, 59, 61, 63 above, and further in view of QI et al (US 2021/0351887 A1, PCT: Sep. 30, 2019).
The combination of Huang ‘891 and Wang ‘340 discloses all the claim limitations but fails to explicitly teach:
Regarding claims 2, 30, 58, 62,  the method of claim 1, wherein the RS-P configuration corresponds to a sounding RS-P (SRS-P) configuration that configures an SRS-P.
	Regarding claim 8, the method of claim 1, wherein the UE is configured to perform a round trip time (RTT) measurement based on the PRS and the RS-P.
	Regarding claims 14, 24, 42, 60, 64, the method of claim 13, wherein the RS-P configuration corresponds to a sounding RS-P (SRS-P) configuration that configures an SRS-P.
	Regarding claims 24, 52, the method of claim 13, wherein the UE is configured to perform a round trip time (RTT) measurement based on the PRS and the RS-P.
However, QI ‘887 from a similarly field of endeavor discloses: Regarding claims 2, 30, 58, 62, the method of claim 1, wherein the RS-P configuration corresponds to a sounding RS-P (SRS-P) configuration that configures an SRS-P (see, measurement based on SRS, and PRS, section 104,  0109, 0032, 0093).
	Regarding claims 8, the method of claim 1, wherein the UE is configured to perform a round trip time (RTT) measurement based on the PRS and the RS-P (see, Round  Trip Time based on positioning reference signal, section 0105).
Regarding claims 14, 24, 42, 60, 64, the method of claim 13, wherein the RS-P configuration corresponds to a sounding RS-P (SRS-P) configuration that configures an SRS-P (see, measurement based on SRS, and PRS, section 104,  0109, 0032, 0093).
	Regarding claims 24, 52, the method of claim 13, wherein the UE is configured to perform a round trip time (RTT) measurement based on the PRS and the RS-P (see, Round  Trip Time based on positioning reference signal, section 0105).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for determination of  measurement based on positional reference signal (PRS)  configured with bandwidth part as taught by QI ‘887 into the combined PRS method and apparatus of Huang ‘891 and Wang ‘340.  The motivation would have been to provide position accuracy as suggested in section 0104-0105.

12.	Claims 9-10, 25-26, 37-38, 53-54 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2021/0058891 A1)  in view of WANG et al (US 2021/0072340 A1, Foreign Priority of Jul. 17, 2018) as applied to claims 1, 13, 29, 41 above, and further in view of DA et al (US 2022/0043099 A1, Nov. 21, 2019).

The combination of HUANG ‘891 and WANG ‘340 discloses all the claim limitations but fails to explicitly teach:
Regarding claim 9,  the method of claim 1, further comprising: receiving a message that indicates an explicit association between the between the PRS and the RS-P, wherein the explicit association is from the PRS to the RS-P or from the measurement period to the RS-P.
Regarding claim 10,  the method of claim 1, wherein the association between the PRS and the RS-P is implicit based on: the measurement period being configured on the first frequency-domain resource without a respective measurement period being configured on the second frequency-domain resource, or the RS-P being an initial RS-P on any of the plurality of frequency-domain resources subsequent to the PRS on the first frequency-domain resource, or the first and second frequency-domain resources being associated with the same respective timing advance group (TAG), or a pre-defined association between PRSs on the first frequency-domain resource and RS-Ps on the second frequency-domain resource, or any combination thereof.
Regarding claim 25, the method of claim 13, further comprising: transmitting a message that indicates an explicit association between the between the PRS and the RS-P, wherein the explicit association is from the PRS to the RS-P or from the measurement period to the RS-P.
Regarding claim 26, the method of claim 13, wherein the association between the PRS and the RS-P is implicit based on: the measurement period being configured on the first frequency-domain resource without a respective measurement period being configured on the second frequency-domain resource, or the RS-P being an initial RS-P on any of the plurality of frequency-domain resources subsequent to the PRS on the first frequency-domain resource, or the first and second frequency-domain resources being associated with the same respective timing advance group (TAG), or a pre-defined association between PRSs on the first frequency-domain resource and RS-Ps on the second frequency-domain resource, or any combination thereof.
Regarding claim 37, the UE of claim 29, wherein the at least one processor is further configured to: receive, via the at least one transceiver, a message that indicates an explicit association between the between the PRS and the RS-P, wherein the explicit association is from the PRS to the RS-P or from the measurement period to the RS-P.
Regarding claim 38, the UE of claim 29, wherein the association between the PRS and the RS-P is implicit based on: the measurement period being configured on the first frequency-domain resource without a respective measurement period being configured on the second frequency-domain resource, or the RS-P being an initial RS-P on any of the plurality of frequency-domain resources subsequent to the PRS on the first frequency-domain resource, or the first and second frequency-domain resources being associated with the same respective timing advance group (TAG), or a pre-defined association between PRSs on the first frequency-domain resource and RS-Ps on the second frequency-domain resource, or any combination thereof.
Regarding claim 53, the base station of claim 41, wherein the at least one processor is further configured to: transmit, via the at least one transceiver, a message that indicates an explicit association between the between the PRS and the RS-P, wherein the explicit association is from the PRS to the RS-P or from the measurement period to the RS-P.
Regarding claim 54, the base station of claim 41, wherein the association between the PRS and the RS-P is implicit based on: the measurement period being configured on the first frequency-domain resource without a respective measurement period being configured on the second frequency-domain resource, or the RS-P being an initial RS-P on any of the plurality of frequency-domain resources subsequent to the PRS on the first frequency-domain resource, or the first and second frequency-domain resources being associated with the same respective timing advance group (TAG), or a pre-defined association between PRSs on the first frequency-domain resource and RS-Ps on the second frequency-domain resource, or any combination thereof.

However, DA ‘099 from a similar field of endeavor discloses: Regarding claims 9, 25, 37, 53, the method of claim 1, further comprising: receiving a message (see, request message sent by the network device/measurement information/configuration, section 0071-0072, 0156,  0257) that indicates an explicit association between the between the PRS and the RS-P (section 0070-0076, see, PRS and C-PRS configuration information) , wherein the explicit association is from the PRS to the RS-P or from the measurement period to the RS-P (see, C-PRS and PRS sent to obtain measurements in relation to PS and C-PRS associated  with location, section 0010-0011, 0014).
Regarding claims 10,  26, 38, 54, the method of claim 1, wherein the association between the PRS and the RS-P is implicit based on: the measurement period being configured on the first frequency-domain resource without a respective measurement period being configured on the second frequency-domain resource, or the RS-P being an initial RS-P on any of the plurality of frequency-domain resources subsequent to the PRS on the first frequency-domain resource, or the first and second frequency-domain resources being associated with the same respective timing advance group (TAG), or a pre-defined association between PRSs on the first frequency-domain resource and RS-Ps on the second frequency-domain resource, or any combination thereof (see, PRS and C-PRS sent on the configured frequency resources to obtain position measurement value, section 0076-0079, 0093, 0098-0099).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and for determination of location measurement value as taught by DA ‘099 into the combined PRS method and apparatus of Huang ‘891 and Wang ‘340.  The motivation would have been to provide location accuracy as suggested in section 0052.
13.	Claims  3, 13, 31, 45,  are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2021/0058891 A1)  in view of WANG et al (US 2021/0072340 A1, Foreign Priority of Jul. 17, 2018) as applied to claims 1, 13, 29, 41, 57, 59, 61, 63 above, and further in view of KIM et al (US 2020/0221410 A1).
The combination of Huang ‘891 and Wang ‘340 discloses all the claim limitations but fails to explicitly teach:
	Regarding claims 3, 13, 31, 45, the method, wherein the first and second frequency-domain resources associated with the same timing advance group (TAG).
	However, KIM ‘410 from a similar field of endeavor discloses: Regarding claims 3, 13, 31, 45, the method, wherein the first and second frequency-domain resources associated with the same timing advance group (TAG) (see, same TAG in frequency regions with subcarrier spacings, claim 2, section 0012, 0233, 0237).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the uplink timing adjustment method and apparatus as taught by KIM ‘410 into the combined PRS method and apparatus of Huang ‘891 and Wang ‘340.  The motivation would have been to provide adjustment of uplink timing based on subcarrier spacing.
14.	Claims 18, 46 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2021/0058891 A1)  in view of WANG et al (US 2021/0072340 A1, Foreign Priority of Jul. 17, 2018) as applied to claim 13, above, and further in view of  Kumar et al (US 2019/0082288 A1).
The combination of Huang ‘891 and Wang ‘340 discloses all the claim limitations but fails to explicitly teach:
Regarding claim 18, the method of claim 13, further comprising: transmitting an indication of some or all of the RS-P configuration to at least one neighbor base station to facilitate one or more positioning measurements of the RS-P on the second frequency-domain resource by the at least one neighbor base station.
Regarding claim 46, the base station of claim 41, wherein the at least one processor is further configured to: transmit, via the at least one transceiver, an indication of some or all of the RS-P configuration to at least one neighbor base station to facilitate one or more positioning measurements of the RS-P on the second frequency-domain resource by the at least one neighbor base station.
However, Kumar ‘288 from a similar field of endeavor (see, estimation of position location based on positioning reference signal (PRS), section 0008-0011, measurement gaps, section 0026, 0046) discloses: Regarding claim 18, the method of claim 13, further comprising: transmitting an indication (see, assistance data which is used for position determination in relation to PRS positioning occasions for the reference cell (serving base station/NB, section 0062-0063) of some or all of the RS-P configuration to at least one neighbor base station (see, serving base station that transmits PRS over frequency bands, section 0047) to facilitate one or more positioning measurements of the RS-P on the second frequency-domain resource (see, PRS/assistance data transmitted on frequency bands, section 0047) by the at least one neighbor base station (see, assistance data which is used for position determination in relation to PRS positioning occasions for the reference cell (serving base station/NB, section 0062-0063).
Regarding claim 46, the base station of claim 41, wherein the at least one processor is further configured to: transmit, via the at least one transceiver, an indication (see, assistance data which is used for position determination in relation to PRS positioning occasions for the reference cell (serving base station/NB, section 0062-0063) of some or all of the RS-P configuration to at least one neighbor base station (see, serving base station that transmits PRS over frequency bands, section 0047, 0050) to facilitate one or more positioning measurements of the RS-P on the second frequency-domain resource by the at least one neighbor base station (see, assistance data which is used for position determination in relation to PRS positioning occasions for the reference cell (serving base station/NB, section 0062-0063).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and device for position location estimation based on PRS signals as taught by Kumar ‘288 into the combined PRS method and apparatus of Huang ‘891 and Wang ‘340.  The motivation would have been to provide position location of the UE by applying time difference of arrival.

15.	Claims 19-20, 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2021/0058891 A1)  in view of WANG et al (US 2021/0072340 A1, Foreign Priority of Jul. 17, 2018) as applied to claims 13, 41 above, and further in view of CHA et al (US 2022/0271888 A1, PCT: July 20, 2020).

The combination of HUANG ‘891 and WANG ‘340 discloses all the claim limitations but fails to explicitly teach: Regarding claim 19, the method of claim 13, further comprising: transmitting an indication of some or all of the RS-P configuration to a location management function (LMF).
Regarding claim 20, the method of claim 13, further comprising: receiving a message from a location management function (LMF), wherein the RS-P configuration configures the RS-P on the second frequency-domain resource in response to the message.
Regarding claim 47, the base station of claim 41, wherein the at least one processor is further configured to: transmit, via the at least one transceiver, an indication of some or all of the RS-P configuration to a location management function (LMF).
Regarding claim 48, the base station of claim 41, wherein the at least one processor is further configured to: receive, via the at least one transceiver, a message from a location management function (LMF), wherein the RS-P configuration configures the RS-P on the second frequency-domain resource in response to the message.
	However, CHA et al (US 2022/0271888 A1, PCT: July 20, 2020) from a similar field of endeavor discloses:
Regarding claims 19, 47, the method of claim 13, further comprising: transmitting an indication  (see, the ng-eNB/gNB, transmits measurement value based on PRS to the LMF, the gNB interacts with the gNB,  location-based request, section 0204-0207) some or all of the RS-P configuration to a location management function (LMF) (Noted: the measurement-based PRS relates to the configuration of gNB and LMF, section 0204-0207).
Regarding claims 20, 48, the method of claim 13, further comprising: receiving a message from a location management function (LMF) (see, the LMF transmits request location relation to the NG-RAN, , section 0210-0215, 0299, 0303-0304), wherein the RS-P configuration configures the RS-P on the second frequency-domain resource in response to the message (see, PRS resource set/resource that the LMF configures the base station with, including information, 0328, 0388, 0415-0453,0 0494-PRS included in the frequency domain,  the base station transmits based on resource, 0482).
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for location-based measurement based on PRS configuration as taught by CHA ‘888 into the combined PRS method and apparatus of Huang ‘891 and Wang ‘340.  The motivation would have been to provide location service so that the position of the UE can be measured for an emergency call (section 0211).

16.	Claims 21, 49,  are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2021/0058891 A1)  in view of WANG et al (US 2021/0072340 A1, Foreign Priority of Jul. 17, 2018) as applied to claims 20, 48 above, and further in view of Chervyakov et al (US 2021/0329618 A1, Provisional Application No. 63/035,536, filed on June 5, 2020).

The combination of Huang ‘891 and Wang ‘340 discloses all the claim limitations but fails to explicitly teach:
	Regarding claim 21, the method of claim 20, wherein the message requests that the RS-P be moved inside of the measurement period associated with the first frequency-domain resource, or wherein the message requests that the RS-P be configured within a threshold amount of time subsequent to the PRS, or wherein the message requests that the RS-P be configured on a different frequency-domain resource than the PRS, or wherein the message requests that the RS-P be configured on the second frequency-domain resource, or a combination thereof.
Regarding claim 49, he base station of claim 48, wherein the message requests that the RS-P be moved inside of the measurement period associated with the first frequency-domain resource, or wherein the message requests that the RS-P be configured within a threshold amount of time subsequent to the PRS, or wherein the message requests that the RS-P be configured on a different frequency-domain resource than the PRS, or wherein the message requests that the RS-P be configured on the second frequency-domain resource, or a combination thereof.
	However, Chervyakov ‘618 from a similar field of endeavor (see, 5G/New Radio position measurement/inter-frequency measurement in relation to measurement gap length, PRA information, section 0085, 0092-0093, 0095, 0098) discloses: Regarding claim 21, the method of claim 20, wherein the message requests that the RS-P be moved inside of the measurement period associated with the first frequency-domain resource, or wherein the message requests that the RS-P be configured within a threshold amount of time subsequent to the PRS, or wherein the message requests that the RS-P be configured on a different frequency-domain resource than the PRS, or wherein the message requests that the RS-P be configured  (see, request message to configure the UE with second measurement gap pattern/inter-frequency, section 0082, 00920095, 0187, 0200-0201) on the second frequency-domain resource (see, frequency resources  with which the UE is configured with, positioning frequency layers 0028, 0108-0115,  0138, 0152-Frequency range 2 (FR2), 0156), or a combination thereof.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for UE location-based measurement based on PRS configuration in New Radio (NR) as taught by Chervyakov ‘618  into the combined PRS method and apparatus of Huang ‘891 and Wang ‘340.  The motivation would have been to provide measurement accuracy on multiple positioning frequency layers (section 0090, 0155).

Regarding claim 49, he base station of claim 48, wherein the message requests that the RS-P be moved inside of the measurement period associated with the first frequency-domain resource, or wherein the message requests that the RS-P be configured within a threshold amount of time subsequent to the PRS, or wherein the message requests that the RS-P be configured on a different frequency-domain resource than the PRS, or wherein the message requests that the RS-P be configured  (see, request message to configure the UE with second measurement gap pattern/inter-frequency, section 0082, 00920095, 0187, 0200-0201) on the second frequency-domain resource (see, frequency resources  with which the UE is configured with, positioning frequency layers 0028, 0108-0115,  0138, 0152-Frequency range 2 (FR2), 0156) or a combination thereof.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for UE location-based measurement based on PRS configuration in New Radio (NR) as taught by Chervyakov ‘618  into the combined PRS method and apparatus of Huang ‘891 and Wang ‘340.  The motivation would have been to provide measurement accuracy on multiple positioning frequency layers (section 0090, 0155).

Allowable Subject Matter
17.	Claims 11-12 , 27-28, 39-40, 55-56 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “receiving a second RS-P configuration that transitions the RS-P from the second frequency-domain resource to a different frequency-domain resource associated with the same timing advance group (TAG)” as recited in claims 11, 27, 39 and 55 respectively.

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473